Citation Nr: 0500346	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  99-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUE

Entitlement to an earlier effective date for the award of 
entitlement to service connection for schizophrenia.  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision in which the 
RO granted service connection for schizophrenia and assigned 
an effective date of February 1, 1988.  

In an April 2001 decision, the Board granted an earlier 
effective date of October 17, 1986, for the award of service 
connection for schizophrenia.  The veteran subsequently 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In an October 2003 Memorandum Decision, the Court vacated the 
Board's April 2001 decision, and remanded this case to the 
Board for readjudication.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The record reflects that, in a February 11, 1986 decision, 
the Board denied the veteran's claim of service connection 
for an acquired psychiatric disorder.  

The veteran subsequently filed to reopen that claim.  In a 
decision dated in January 1991, the Board determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.  

The veteran subsequently appealed the January 1991 decision 
to the Court.  The Court subsequently remanded the claim to 
the Board on two occasions.  

Eventually, in a September 1997 rating decision, the RO 
granted service connection for schizophrenia and assigned a 
100 percent evaluation, effective on February 1, 1988.  

Thereafter, in the April 2001 decision, the Board granted 
entitlement to an earlier effective date of October 17, 1986, 
for the grant of service connection for a psychiatric 
disorder.  

In that decision, one of the bases set forth for denying an 
effective date prior to October 1986 was that the Board's 
February 1986 decision had become final.  

As explained in the Introduction, the veteran subsequently 
appealed that decision to the Court.  In the October 2003 
Memorandum Decision, the Court determined that the Board had 
erred in finding that the February 1986 decision was final 
because the veteran was denied his due process rights at the 
time of that decision.  

Specifically, it was determined that, immediately prior to 
the February 1986 decision, the Board had received additional 
documentary evidence from the veteran, which was not 
accompanied by a waiver of initial RO consideration.  

This evidence was not referred to the RO for initial 
consideration and issuance of a supplemental statement of the 
case (SSOC), as required under 38 C.F.R. § 19.174 (1985).  

For this reason, the Court vacated the Board's April 2001 
decision denying an effective date earlier than October 1986 
and remanded this case for appropriate procedural compliance, 
which the Court defined as the issuance of an SSOC regarding 
the veteran's initial claim for service connection.

In accordance with the Court's finding that the veteran was 
denied his due process rights at the time of the February 
1986 decision, the Board recently undertook to vacate that 
decision.  The Board also replaced that decision with another 
decision finding that service connection for schizophrenia 
was warranted.  

Consequently, the Board must also now remand the claim for an 
earlier effective date so that it can be readjudicated in 
light of the vacatur of the Board's February 1986 decision 
and the replacement of that decision with one that now finds 
that service connection for schizophrenia was warranted.  

The Board notes in passing that the RO should also consider 
the veteran's recently enunciated contention that he filed 
his original claim of entitlement to service connection for 
an acquired psychiatric disorder in May 1975.  

Therefore, this case is REMANDED for the following actions:

The RO should then readjudicate the 
appellant's claim of entitlement to an 
earlier effective date for the grant of 
service connection for an acquired 
psychiatric disorder.  If the RO's 
decision remains unfavorable, the RO 
should issue a SSOC and the appellant and 
his attorney should be afforded time in 
which to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




